ALLOWANCE
	Claim 1-15 are allowed. 
Response to Amendment
The amendment filed January 28, 2022 has been entered. Applicant’s amendments to the Drawings and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed November 8, 2021. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 10, “a lip” in line 1 should read –the lip--. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The specific limitation of the latch mechanism including “a slotted portion coupled to the arm distal the lip and a leg extending axially from the slotted portion opposite the arm” in combination with the remaining limitations of claims 1, 7, and 11 are not anticipated or made obvious by prior art of record in Examiner’s opinion.  
For example, Huang (CN 2870332) discloses an electronic device (20) comprising: an outer housing (22) including a recess (216) to receive a peripheral module (24); and a mounting assembly (23) to move the peripheral module (24) into and out of the recess (216) of the outer 
Sugano (JPH 11313233) further teaches a mounting assembly (2) that includes a latch mechanism (Figures 4 and 5, comprised of elements 20 and 22-28) to removably attach the mounting assembly (2) to the peripheral module (1); wherein the mounting assembly (2) includes a first electrical connector (16) to removably connect to a second electrical connecter (15) of the peripheral module (1); wherein the latch mechanism (Figures 4 and 5) includes an arm (20) and a lip (20a) disposed along the arm (20); and wherein the arm (20) and a lip (20a) are to move into and out of engagement with a shoulder (21) of the peripheral module (1).
While the combination of Huang and Sagano would have been obvious to one of ordinary skill in the art, neither Huang nor Sugano teaches where the latch mechanism further includes a slotted portion coupled to the arm distal the lip and a leg extending axially from the slotted portion opposite the arm.
Silvester (US Patent No. 6,812,958) also discloses a housing (14) for a peripheral component (18) with a latch mechanism (22 and 28) that engages the peripheral component (18) (see Figures 8 and 9), wherein the latch member includes an arm (22) and lip (34) that move into and out of engagement with a shoulder (32) of the peripheral component (30). However, the latch member does not include a slotted portion coupled to the arm distal the lip and a leg extending axially from the slotted portion opposite the arm. 
Likewise, Conley (US Publication No. 2008/0166898) discloses a mounting assembly (100) for a peripheral component (114) with a latch mechanism (170) that frictionally engages the sides of the peripheral component (114). While the latch member is comprised of an arm a slotted portion coupled to the arm distal the lip and a leg extending axially from the slotted portion opposite the arm. 
The additional prior art previously made of record is considered pertinent to Applicant’s disclosure. None of the cited references taken alone or in combination render the present invention unpatentable as claimed. 
Examiner has performed an interference search and the assignee and inventor name searches in order to identify documents with possible double patenting issues. No documents with conflicting claims have been found. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.C./Examiner, Art Unit 2841    


/ADRIAN S WILSON/Primary Examiner, Art Unit 2841